Citation Nr: 0005352	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
glaucoma, for the period from April 14, 1997 to September 21, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to December 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In June 1997, the RO denied an evaluation in excess of 
40 percent for glaucoma.  The veteran appealed this decision.  
In February 1998, the veteran withdrew his request for a 
personal hearing.  Following the veteran's appeal, the RO, in 
March 1998, increased the evaluation for glaucoma from 40 
percent to 70 percent, effective April 14, 1997, the date of 
receipt of the veteran's claim for increase.  In May 1999, 
the RO again increased the evaluation for glaucoma, to 100 
percent.  The effective date of increase was September 22, 
1998.  As the increased rating to 100 percent was not 
effective from the date of receipt of the claim (April 14, 
1997), the issue that remains in appellate status is 
entitlement to an evaluation in excess of 70 percent for 
glaucoma, for the period from April 14, 1997 to September 21, 
1998.  

The veteran has been in receipt of a total (100 percent) 
compensation rating based on individual unemployability since 
September 16, 1971. 


FINDINGS OF FACT

1.  From April 14, 1997 to March 30, 1998, glaucoma was 
manifested by average concentric contraction of the visual 
field in the right eye to 11 degrees, with light perception 
only in the left eye.

2.  From March 31, 1998, glaucoma was manifested by average 
concentric contraction of the visual field in the right eye 
to 4 degrees, with light perception only in the left eye.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent for glaucoma, for the period from April 14, 1997 to 
March 30, 1998 had not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.400, 4.1-4.14, 4.75, 4.76, 4.76a, 
4.80, 4.83a, 4.84, Diagnostic Codes 6013, 6068, 6080 (1999).

2.  The schedular criteria for a 100 percent evaluation for 
glaucoma were met, effective March 31, 1998.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 3.400, 4.1-4.14, 4.75, 4.76, 
4.76a, 4.80, 4.83a, 4.84, Diagnostic Codes 6013, 6067, 6080 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a 
well-grounded claim arises a statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities,(Rating Schedule) which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for glaucoma was granted in April 1967, 
and a 10 percent evaluation was assigned, effective December 
1966.  In August 1968, based on a VA examination report that 
noted marked glaucomatous cupping discs with nasal 
displacement of the central vessels, the RO increased the 
evaluation for glaucoma to 100 percent, effective March 1968.  
In January 1969, the evaluation was reduced to 10 percent, 
effective April 1969, based on a VA examination report that 
showed that the veteran had responded satisfactorily to 
treatment.  The evaluation remained unchanged until the RO, 
in April 1985, increased it to 30 percent, effective May 
1984.  In August 1987, the RO increased the evaluation again, 
to 40 percent, effective July 1987.  This decision was based 
on VA treatment records, and on a VA examination report that 
revealed that the veteran had no light perception in the left 
eye and his best corrected visual acuity in the right eye was 
20/50.  

On April 14, 1997, the veteran's claim of entitlement to an 
evaluation in excess of 40 percent for glaucoma was received 
by VA.  In a rating decision dated in June 1997, the RO 
denied the veteran's claim.  The veteran appealed that 
decision and in a rating decision in March 1998, the RO 
increased the evaluation to 70 percent, effective April 14, 
1997.  In addition, the RO changed the applicable Diagnostic 
Codes for the veteran's disability from 6013-6069, which 
relate to glaucoma with impairment of central visual acuity, 
to 6080, which relates to impairment of field of vision.  The 
rating decision was based on VA examinations conducted in May 
and October 1997, and on treatment records from November 1995 
to August 1997.

The treatment records noted that the veteran had no light 
perception in the left eye, with visual acuity in the right 
eye ranging from 20/30 in May 1996 to 20/70 in February 1997.  
The May 1997 VA examination report noted that the veteran's 
best corrected visual acuity was 20/40 in the right eye.  The 
examiner's impression was that the veteran had advanced 
glaucoma in the right eye, with no light perception in the 
left eye.  The October 1997 VA examination report indicated 
that in the right eye, uncorrected near visual acuity was 
20/50, uncorrected far visual acuity was 20/70, corrected 
near visual acuity was 20/30, and corrected far visual acuity 
was 20/50.  

The Rating Schedule uses the Goldmann Perimeter Chart in 
rating loss of visual fields.  The May 1997 examination did 
not use the Goldmann Perimeter Chart, but the October 1997 
examination did.  The method for calculating visual field 
loss is demonstrated at 38 C.F.R. § 4.76(a).  The veteran's 
visual field loss is as follows:  

Right Eye OD
Direction 


Normal
Remainin
g
Loss


Temporally

0
85
22
63


Down 
Temporally

315
85
14
71


Down

270
65
12
53


Down Nasally

225
50
13
37


Nasally

180
60
10
50


Up Nasally

135
55
7
48


Up

90
45
0
45


Up Temporally

45
55
10
45






Loss =
412






Available =

500





Minus Loss

412





Remaining 
Field

88













Remaining 
Field

88

Dividing By 8 Gives Average Contraction





11









Thus, according to the Goldman Perimeter Chart, the October 
1997 VA examination report revealed that the veteran's visual 
field in the right eye was contracted concentrically to an 
average of 11 degrees.  

The examiner's diagnoses were the following: end stage 
glaucoma in the left eye, with opaque media and no light 
perception, with a history of peripheral iridectomy; primary 
open angle glaucoma in the right eye pending surgery to 
decrease pressure (not under control with medication), with a 
history of peripheral iridectomy; pan retinal 
photocoagulation in the right eye secondary to diabetic 
retinopathy; posterior chamber lens implant, right eye.  
Under 38 C.F.R. § 4.84a, a 50 percent evaluation is warranted 
under Diagnostic Code 6069 when the veteran is blind in one 
eye, having only light perception, and central visual acuity 
in the other eye is 20/70.  A 60 percent evaluation is 
warranted when the veteran is blind in one eye, with only 
light perception, and central visual acuity in the other eye 
is 20/100.  Under Diagnostic Code 6068, when the veteran is 
blind in one eye, having only light perception, a 70 percent 
evaluation is warranted when central visual acuity in the 
other eye is 20/200, an 80 percent evaluation is warranted 
when central visual acuity in the other eye is 15/200, and a 
90 percent evaluation is warranted when central visual acuity 
in the other eye is 10/200.  Under Diagnostic Code 6067 a 100 
percent evaluation is warranted when the veteran is blind in 
one eye, having only light perception, and central visual 
acuity in the other eye is 5/200.  

Under 38 C.F.R. § 4.75, corrected vision is to be used as the 
basis for rating.  While it is unclear from the treatment 
records whether the figures for right eye visual acuity of 
20/70 were for corrected or uncorrected vision, none of the 
medical evidence for this period shows corrected visual 
acuity in the right eye to be worse than 20/70.  Thus, under 
Diagnostic Code 6069, a 50 percent evaluation would be 
warranted for the veteran's glaucoma, and Diagnostic Codes 
6067 and 6068 would not apply.  

The Board notes, however, that under Diagnostic Code 6080, 
where there is unilateral concentric contraction of the 
visual field to between 5 and 15 degrees, a 20 percent 
evaluation is warranted, or the disability may be rated as 
visual acuity of 20/200, if the latter method provides a 
higher rating.  The October 1997 VA examination report 
indicated that average concentric contraction of the visual 
field in the right eye was to 11 degrees, thus the veteran's 
disability could be rated equivalent to visual acuity of 
20/200.  As noted above, under Diagnostic Code 6068, a 70 
percent evaluation is warranted when the veteran is blind in 
one eye, having only light perception, and when central 
visual acuity in the other eye is 20/200.  Therefore, in view 
of the fact that average concentric contraction of the visual 
field in the right eye was to 11 degrees, while the veteran 
had light perception only in the left eye, a 70 percent 
evaluation was warranted under DC 6068-6080 from April 14, 
1997.  

VA treatment records from September 28, 1998 reported that, 
in the right eye, the veteran had light perception only, 
while the left eye had no light perception.  Based on this 
evidence, the RO in May 1999, increased the evaluation for 
glaucoma from 70 percent to 100 percent, effective September 
28, 1998.  In addition, the RO changed the applicable 
Diagnostic Code applicable to the veteran's disability from 
6080, which relates to impairment of field of vision, to 
6062, which relates to blindness in both eyes having only 
light perception. 

The Board notes, however, that evidence prior to September 
28, 1998 supports a 100 percent evaluation.  Correspondence 
dated in March 31, 1998, from Robert J. Derick, M.D., 
reported that the veteran's visual field was constricted to 
within 4 degrees of fixation.  Under Diagnostic Code 6080, 
where there is unilateral concentric contraction of the 
visual field to 5 degrees or less, a 30 percent evaluation is 
warranted, or the disability is to be rated as equivalent to 
visual acuity of 5/200.  As noted above, under Diagnostic 
Code 6067 a 100 percent evaluation is warranted when the 
veteran is blind in one eye, having only light perception, 
and central visual acuity in the other eye is 5/200.  While 
Dr. Derick did not provide copies of diagrams of the 
veteran's visual field loss drawn on a Goldmann Perimeter 
Chart to support his opinion, statements made by medical 
professionals are presumed to be in compliance with the 
standards and criteria of their profession.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  It is the Board's 
judgment that the evidence is at least in equipoise as to 
whether the central visual acuity in the veteran's right eye 
is 5/200.  Accordingly, the evidence supports a 100 percent 
evaluation for glaucoma, under Diagnostic Codes 6080-6067, 
from March 31, 1998.    

Following a careful review of the evidence, however, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for glaucoma prior to 
March 31, 1998.  As discussed above, the November 1997 VA 
examination report demonstrated average concentric 
contraction of the visual field in the right eye to 11 
degrees, with light perception only in the left eye.  This 
evidence warrants a 70 percent evaluation.  The medical 
evidence prior to November 1997 consists of VA treatment 
records and the May 1997 VA examination, which as discussed 
above, do not support an evaluation in excess of 70 percent.  
After the November 1997 VA examination, the record is devoid 
of any treatment records or other evidence until March 31, 
1998.  Therefore, there is no evidence prior to March 31, 
1998 to support an evaluation in excess of 70 percent .  
Accordingly, for the period prior to March 31, 1998, an 
evaluation in excess of 70 percent for glaucoma is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against an effective date prior to March 31, 1998 
for an evaluation in excess of 70 percent for glaucoma, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the reasons aforementioned, a 100 
percent evaluation for glaucoma effective from March 31, 1998 
is warranted.  


ORDER

A 100 percent evaluation for glaucoma is granted, effective 
March 31, 1998.

An evaluation in excess of 70 percent for glaucoma, for the 
period from April 14, 1997 to March 30, 1998, is denied. 





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

